Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
1.  The Applicant’s response to the office action filed on July 27, 2022 is acknowledged.
                                               Status of the Application
2.  Claims 1, 5, 7, 9, 13, 18, 20, 22, 30, 34, 37-38, 40-43 and 45-48 are pending under examination. Claims 1, 7, 9, 22, 34, 37 and 41 were amended. New claims 54-55 were added. Claims 2-4, 6, 8, 10-12, 14-17, 19, 21, 23-29, 31-33, 35-36, 39, 44 and 49-53 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons. The action is made Final necessitated by the amendment.
Response to Arguments: 
3. The rejection of claim 37 under 35 USC 112, second paragraph has been withdrawn in view of the amendment. 
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Thang et al. has been withdrawn in view of the amendment.
5.  The rejection of claims under 35 USC 102(a)(1) as being anticipated by Olsen et al. has been withdrawn in view of the amendment.
                                 New Rejections necessitated by the Amendment
      Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 13, 18, 20, 22, 30, 34, 37-38, 40-43, 45-48 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO 2016 /059363) in view of Timp et al. (US 2011/0226623).
Note: the limitations followed by term ‘optionally’ in claim 9 is not considered as  required limitations.
    White et al. teach method of claim 1, 47-48,  54-55, for selecting polynucleotides, the method comprising: (i) allowing a plurality of nucleic acid handling enzymes to move along multiple polynucleotides in a sample for a defined time period (moving through a nanopore) wherein the plurality of the enzymes are loaded onto each of the multiple polynucleotides and wherein one or more of the enzymes moves along each of the multiple polynucleotides (page 33, line 1-34, page 34, line 1-34, page 35, line 1-34, page 36, line 1-27, page 43-45, example 1); and (ii) selecting polynucleotides based on whether or not the enzyme reaches the end of and/or unbind from the polynucleotides in the defined time period and characterizing the polynucleotide (page 15, line 28-34, page 16, line 1-34, page 35, line 1-34, page 36, line 1-27, page 43-45, example 1, page 29, line 20-34).
     With reference to claim 5, White  et al. teach that wherein the method comprises an initial step of attaching an adapter to one or both ends of the multiple polynucleotides and then binding the enzyme to the adapter or wherein the method comprises an initial step of attaching an adapter having the enzyme pre-bound thereto to one or both ends of each of the multiple polynucleotides under conditions where the enzyme does not move along the polynucleotides (page 13, line 22-34, page 14, line 1-34, page 25, line 20-34, page 43, line 19-20, page 44, line 1-34, claims 9-10).
With reference to claim 7, White et al. teach that wherein additional molecules of the enzyme are prevented from binding to the multiple polynucleotides in step (i) (page 35, line 32-33, page 36, line 1-20).
With reference to claim 9, White et al. wherein the defined time period is started by initiating movement of the enzyme and stopped by inhibiting movement of the enzyme (page 34, line 28-34, page 35, line 1-15),
      With reference to claim 13, White et al. teach that wherein at the start of step (i) only one molecule of the enzyme is bound to each of the multiple polynucleotides; or wherein at the start of step (i) multiple molecules of the enzyme are bound to each of the multiple polynucleotides; or wherein at the start of step (i) no molecules of the enzyme are bound to any of the multiple polynucleotides and the defined time period is started by contacting the multiple polynucleotides with the enzyme (page 33, line 1-33). 
With reference to claim 18, White et al. teach that wherein the method comprises separating the selected polynucleotides from unselected polynucleotides (page 43-45, example 1, page 15, line 28-34, page 16, line 1-34).
   With reference to claim 20, 41, White et al. teach that wherein an adapter comprising an end signal is attached to one or both ends of each of the multiple polynucleotides and wherein the end signal is a selection tag, a hidden site for attaching a further polynucleotide, an exposed site for attaching a further polynucleotide or a cap preventing digestion by an exonuclease; and wherein in step (i) the selection tag (selectable binding moiety) is displaced, the hidden site is revealed, the exposed site is removed or the cap is removed when a molecule of the enzyme reaches the end of the polynucleotide; and in step (ii) the selection tag, hidden site, exposed site or uncapped end is used to separate the polynucleotides (page 25, line 20-34, page 15, line 28-34, page 16, line 1-34, page 13, line 1-34, page 14, line 1-34, page 43-45, example 1, page 36, line 8-34, page 37, line 1-15).
    With reference to claim 22, White et al. teach that wherein the multiple polynucleotides are bound to a bead, column or surface via a selection tag and displacement of the selection tag by the enzyme results in the polynucleotide to which the enzyme is no longer attached being released from the bead, column or surface (page 15, line 28-34, page 16, line 1-8).
   With reference to claim 30, White et al. teach that wherein in step (ii) polynucleotides to which the enzyme remains bound are separated from polynucleotides to which the enzyme is not bound (page 43-45, example 1).
   With reference to claim 34, White  et al. teach that wherein the selected polynucleotides are longer or shorter than the unselected polynucleotides, or wherein the selected polynucleotides are damaged and the selected polynucleotides are undamaged, or the selected polynucleotides are undamaged and the selected polynucleotides are damaged, or wherein the selected polynucleotides are selectively modified or characterized (page 9, line 9-21, page 29, line 20-34, page 30, line 1-23).
With reference to claim 37, White et al. teach that wherein polynucleotides with nicked strands are separated from intact polynucleotides, and selectively modified polynucleotides are nicked and unmodified polynucleotides are intact, or the selectively modified polynucleotides are intact and the unmodified polynucleotides are nicked (page 33, line 1-34, page 34, line 1-10).
    With reference to claim 38, White  et al. teach that wherein: in step (i) the defined time period is started by adding a capture strand which binds to the enzyme to prevent additional molecules of the enzyme binding to the multiple polynucleotides; and in step (ii) polynucleotides to which the enzyme remains bound are separated from polynucleotides to which the enzyme is not bound (page 33, line 1-34, page 34, line 1-34, page 35, line 1-15).
   With reference to claim 40, White et al. teach that wherein an adapter is attached to each of the multiple polynucleotides, wherein a second nucleic acid handling enzyme is attached to the adapter and is stalled on the adapter such that it does not move along the polynucleotide in step (i) (page 35, line 6-34, page 36, line 1-27).
With reference to claim 42, White et al. teach that wherein the enzyme is a translocase, a helicase, a polymerase or an exonuclease (page 34, line 1-27).
   With reference to claim 43, White  et al. teach that wherein the polynucleotides are DNA, RNA and/or DNA/RNA hybrids (page 10, line 16-27).
   With reference to claim 45, White et al. teach that wherein the sample: (a) comprises the products of a PCR reaction; (b) is a DNA library; (c) comprises genomic DNA; (d) comprises the products of an endonuclease digestion (page 11, line 3-30, page 4, line 20-26). 
   With reference to claim 46, White et al. teach that the method further comprising sequencing polynucleotides of a desired length (page 1, line 30-35, page 8, line 3-11). 
       Although White et al. teach use of a polynucleotide template comprising  1000 -100000 nucleotides (page 10, line 28-32), however, White et al. did not specifically teach selecting polynucleotides at least 1 kb in length.
             Timp et al. teach characterizing polynucleotides in a nanopore sequencing system, wherein the method comprises sequencing a polynucleotide and determining sequence over a wide range of length of the polynucleotide ranging about 5kbp and longer in the nanopassage with high speed (1 bp/10ns) (para 0013, 0024, 0066, 0011).
        It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the method of White et al.  with the method of sequencing long polynucleotides as taught by Timp et al. to develop an improved method. The ordinary person skilled in the art would have motivated to combine the method as taught by White et al. with the method of Timp et al. and have a reasonable expectation of success that the combination would result in improved method for sequencing desired long polynucleotides in a short defined time period because Timp et al. explicitly taught that nanopore sequencing a wide range of long polynucleotide length in a short time period obviating the need for costly procedures (para 0013 and such a modification of the method is considered obvious over the prior art.
                                                       Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637